 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION OCT 2 2 2019

Clerk, U S$ District Court
District Of Montana

 

Billings
ALAN JUSTIN ROYER,
CV 18-168-BLG-SPW

Plaintiff,

vs. ORDER ADOPTING
MAGISTRATE’S FINDINGS

BILLINGS POLICE DEPARTMENT AND RECOMMENDATIONS
OFFICER BICKFORD,

Defendants.

 

The United States Magistrate Judge filed Findings and Recommendations on
October 3, 2019. (Doc. 17). The Magistrate recommended the Court dismiss the
case for failure to prosecute. (Doc. 17 at 4).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 17) are ADOPTED IN FULL.

IT IS FURTHER ORDERED this case is dismissed pursuant to Rule 41(b)
of the Federal Rules of Civil Procedure.

IT IS FURTHER ORDERED the Clerk of Court is directed to close this
matter and enter judgment pursuant to Rule 58 of the Federal Rules of Civil
Procedure.

IT IS FURTHER ORDERED the Clerk of Court is directed to have the
docket reflect that the Court certifies pursuant to Rule 24(a)(3)(A) of the Federal
Rules of Appellate Procedure that any appeal of this decision would not be taken in

good faith.

é at
DATED this _Z2day of October, 2019.

“SUSAN P. WATTERS
United States District Judge
